DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Endress+Hauser Conducta, Inc., application filed with the Office on 18 May 2020.

Claims 1-14 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is a published Japanese Patent Application to Horiba Ltd (JP 2003207477A; hereinafter, “Horiba”).  Horiba discloses a method of manufacturing a glass electrode, wherein a porous ceramic (6; corresponding to the claimed “stick comprising an elongated body”) is inserted into an open end part (2a) at a support tube (2; corresponding to the claimed, “a tube”), an exposure face (6b) and an exposure face (6c) from the open end part (2a) at the support tube of the ceramic (6) are immersed wholly in a molten glass (7; corresponding to the claimed “a paste comprising all constituents of the ion-selective material”) in which a response glass is melted, they are pulled out, and a response glass membrane (12) is formed on the exposure faces (6b, 6c) of the ceramic (corresponding to the claimed “. . . melt to form a film covering the tip”).  However, Horiba does not teach or suggest the limitation “separating the thus-formed measuring cell from the stick”.  The porous ceramic remains in the resultant glass electrode (Figure 5B), and therefore would not be removed in the formation of the claimed measuring cell.  All other pending claims ultimately depend upon independent claim 1, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
4 September 2022